ORDER

PER CURIAM.
Thomas and Shelia Shelor (“Buyers”) appeal from a summary judgment granted by the trial court in favor of O’Neil Wof-ford (“Seller”),1 and Richard Carter and Davis Properties West, Inc., d/b/a Re-Max Properties West (collectively, “Agent”). Buyers alleged that Seller breached a real estate sale contract and made fraudulent and negligent misrepresentations regarding the property. Buyers further claimed that Agent made fraudulent and negligent misrepresentations and breached his fiduciary duties and contractual obligations to Buyers.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. The trial court lacked jurisdiction over Leigh Wofford as she was never served with process.